Citation Nr: 1615305	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, with right ear postoperative residuals of otosclerosis and left ear otosclerosis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the Veteran's claim for a rating increase for his service-connected bilateral hearing loss. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the August 2015 remand.  In Stegall v. West, 11 Vet. App. 268, 271(1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In its August 2015 remand, the Board directed the RO to obtain and associate with the claims file a copy of the full audiometric findings of the Veteran's October 2014 hearing evaluation.  Although additional treatment medical records were added to the claims file, this particular record remains absent.  As a result, a Stegall violation has occurred and further development is needed.

Additionally, the October 2015 VA audiological examination conducted on remand requires a clarifying opinion.  In pertinent part, this examination report indicates the Veteran had obtainable puretone thresholds in his right ear, as well as, a right ear speech discrimination score of 90 percent.  These results appear to directly contradict the most recent treatment medical evidence of record.  Specifically, in August 2014, October 2014 and January 2015 treatment medical records indicate the Veteran was deaf in the right ear.  See VAMC Milwaukee.  Moreover, the record reflects that on hearing evaluation in October 2014, the severity of the Veteran's hearing loss was so great that vibrotactile responses were recorded as he had "no discernable hearing across the frequencies."  See January 1, 2015 VAMC Milwaukee treatment medical records.  As a result the October 2015 examiner's conflicting findings a new examination is necessary.

This claim was remanded by the Board in August 2015 for further development.  While on remand, the RO expanded the Veteran's claim to include his previously service connected otosclerosis disability.  The RO then issued a November 2015 rating decision increasing the Veteran's disability rating from 20 to 40 percent, effective October 26, 2015.  With that said, a claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal of a claim to less than the maximum rating.  See Id at 35.  

The Veteran and his two representatives stipulated at the April 2015 Board hearing that a grant of a 40 percent disability rating would constitute a full grant of the benefits sought on appeal.  Such assertions were noted to be based on the evidence of record at that time.  However, as discussed above, there is a broad discrepancy of the more recent testing data.  This testing data, once it is reconciled, could arguably support a rating greater than 40 percent. The Board will not accept the award of 40 percent as full grant of the benefits sought on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record any outstanding VA audiometric data generated during the appeal period. In particular, secure any pertinent VA audiometry data available in VA electronic resources, that has not yet been associated with the claims-file or "Virtual VA", to include reports of testing in October 2014.  In regards to the October 29, 2014 reports, the records obtained must include readings at each frequency level.  If the full audiometric report from October 29, 2014 is not available, it must be so noted in the record.  

2.  After this development is completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss. The purpose of the examination is reconcile the severity of the Veteran's hearing loss disability.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the examination report. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should attempt to reconcile the findings of record.  The examiner should specifically address: 

a. the Veteran having a right ear speech discrimination score of 90 percent on October 2015 VA examination with treatment medical records indicating that he is "profoundly deaf" in that ear.  See VAMC Milwaukee treatment medical records dated in August 2014, October 2014 and January 2015. 
b. the Veteran having obtainable puretone thresholds in his right ear on VA examination in October 2015 against an October 2014 hearing evaluator being forced to record vibrotactile responses as he had "no discernable hearing across the frequencies."  See January 1, 2015 VAMC Milwaukee treatment medical records.

In addition, the examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO should review the record and ensure that all development sought is completed. Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

